DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (USPN 6,564,828) in view of Leys et al (USPN 2019/0337823).
	Regarding claims 1, 9, Ishida discloses a fluid circuit (see figure 1), comprising:

a one-way check valve (a check valve 1) installed in the valve main body;
a discharge vessel (5c) disposed in the valve main body, the discharge vessel connected to the one-way check valve (via a spring 29), the discharge vessel comprising a sidewall (a sidewall shown in figure 1b), the fluid (a chemical fluid) is exhausted from the valve main body through the discharge vessel.
Ishida does not disclose an electrostatic discharger as claimed.
Leys discloses a fluid circuit comprises an electrostatic discharger (164, 198, 194, see figure 1) installed on a sidewall of the discharge vessel to discharge an electrostatic charge in a fluid (see par. 0046), wherein the electrostatic discharger comprises an electrostatic discharging pin (198) electrically connected to a ground terminal (194).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the fluid circuit of Ishida to incorporate an electrostatic discharge circuit as disclosed by Leys to reduce a buildup of a static charge so that preventing a hazard condition.
Regarding claim 2, Ishida discloses wherein the one-way check valve (1) comprises a piston (6) and a spring (7), wherein the piston compresses the spring 
Regarding claims 3-4, Ishida discloses wherein the piston (6) is a perfluoroalkoxy alkanes (PFA) piston, and the valve main body (5) is a PFA valve main body, wherein the spring is a PFA spring (see col. 4, lines 4-7).
Regarding claim 6, Ishida discloses wherein the valve main body comprises a connecting portion (13) connected to a connecting section (3) of a delivery pipe of a fluid delivery pipeline (2).
Regarding claim 7, Ishida discloses wherein the valve main body comprises a discharge outlet (13a) connected to the discharge vessel to exhaust the fluid from the valve main body (see figure 1d).
2.	Claims 1-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pfleger (USPN 3,819,303) in view of Leys et al (USPN 2019/0337823).
Regarding claim 1, Pfleger discloses a fluid circuit (see figure 1), comprising:
a valve main body (a body of a check valve 23);
a one-way check valve (a check valve includes a valve member 30, a spring 29) installed in the valve main body;
a discharge vessel (a cavity of a discharge end of the valve 23) disposed in the valve main body, the discharge vessel connected to the one-way check valve, 
Pfleger does not disclose an electrostatic discharger as claimed.
Leys discloses a fluid circuit comprises an electrostatic discharger (164, 198, 194, see figure 1) installed on a sidewall of the discharge vessel to discharge an electrostatic charge in a fluid (see par. 0046), wherein the electrostatic discharger comprises an electrostatic discharging pin (198) electrically connected to a ground terminal (194).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the fluid circuit of Pfleger to incorporate an electrostatic discharge circuit as disclosed by Leys to reduce a buildup of a static charge so that preventing a hazard condition.
Regarding claim 2, Pfleger discloses wherein the one-way check valve (23) comprises a piston (28) and a spring (29), wherein the piston compresses the spring to allow the fluid flowing to the discharge vessel when a pressure of the fluid is larger than a predetermined value (see col. 3, lines 43-50).

Regarding claim 8, Pfleger discloses wherein the discharge outlet connects to an external discharge pipe (32).
3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (USPN 6,564,828) in view of Leys et al (USPN 2019/0337823), and further in view of Omori et al (USPN 2017/0294257).
	Regarding claim 10, Ishida and Leys disclose all limitations of claim 1 as discussed above, but do not disclose the electrostatic discharge pin as claimed.
	Omori discloses an electrostatic discharge device comprises an electrostatic discharging pad comprises a noble metal (such as silver or palladium alloy, see par. 0074).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the electrostatic discharge pin of Pfleger and Leys to incorporate a noble metal as disclosed by Omori to provide excellent corrosion protection.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (USPN 6,564,828) in view of Leys et al (USPN 2019/0337823), and further in view of Nishio (USPN 6,024,345).
	Regarding claim 5, Ishida and Leys disclose all limitations of claims 1-4 as discussed above, but do not disclose the spring as claimed. 
Nishio discloses a fluid circuit comprises a metal spring is coated with a PFA material (see col. 1, lines 25-28).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the spring of Ishida and Leys to incorporate a spring as disclosed by Nishio to provide excellent chemical resistance.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836